SENTENCIA
El 24 de octubre de 2002 el Estado Libre Asociado de Puerto Rico, a nombre y para beneficio de la Autoridad de Energía Eléctrica (la Autoridad), presentó ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una pe-tición de expropiación para adquirir una servidumbre real y perpetua sobre cierto predio de terreno con cabida superficial de 4,406.9032 metros cuadrados, sito en el Barrio Quebrada Grande del municipio de Trujillo Alto. La finca principal sobre la cual discurrirá la servidumbre tiene una cabida de 4.25 cuerdas y, sobre la misma, discurre ya otra servidumbre del tendido eléctrico a favor de la Autoridad.
Se informó en la petición que la servidumbre era nece-saria para el desarrollo del proyecto de obra pública de la Autoridad denominado “Línea 230KV, Sabana Llana, Ya-bucoa”, conocido como Lazo del Este (Proyecto o Lazo del Este). A esos fines, se instalarán sobre el predio de terreno *701por donde discurrirá la servidumbre los conductores eléc-tricos, las estructuras y los postes necesarios para la línea eléctrica. Este proyecto tiene como propósito mejorar el su-ministro de energía eléctrica en el este de Puerto Rico. En la petición de expropiación se indicó que la cantidad de $32,390 constituía la justa compensación por el derecho real y perpetuo de servidumbre a ser adquirido. Esta can-tidad fue consignada por el Estado en la Secretaría del tribunal. La petición fue notificada a la parte con interés, la Sucesión Damián Planas Parrilla (Sucesión Planas), compuesta por la Dra. Virginia Planas Merced, el Ledo. Damián Planas Merced, Xavier Planas Merced y Norma Planas Merced.
El 1 de noviembre de 2002, el Tribunal de Primera Ins-tancia dictó una resolución que traspasó la titularidad de la servidumbre al Estado Libre Asociado de Puerto Rico. El 26 de febrero de 2003 el Ledo. Damián Planas Merced, por derecho propio, presentó una oposición a la petición de expropiación. En el escrito presentado se indicó que obje-taba la expropiación porque, alegadamente, era improce-dente e injusta, y constituía una confiscación indebida de la propiedad al impedir todo uso razonable y efectivo de su finca, además de ser innecesaria. Sostuvo que la ubicación de las torres y los cables del tendido eléctrico en el área expropiada colocarían a dicho predio y a la residencia que allí ubica en posición desventajosa, ya que estaría total-mente rodeado de cables de alta tensión porque desde el 1973 la finca está afecta con otra servidumbre a favor de la Autoridad. Se indicó que la alineación del proyecto original Lazo del Este había sido variada para favorecer a un ex empleado de la Autoridad, ya que en los planos originales el tendido eléctrico no discurría sobre la propiedad de la Sucesión Planas, sino sobre la de este ex empleado. La opo-sición presentada cuestionaba el fin público de la expropiación. Finalmente, se indicó que de proceder la ex-propiación, se debía expropiar la totalidad de la finca.
*702En esa misma fecha, el licenciado Planas presentó tam-bién una solicitud de injunction preliminar y permanente dentro del procedimiento de expropiación. En el injunction se solicitó, entre otras cosas, la paralización de los trabajos que realizaba la Autoridad en el área hasta tanto el Tribunal de Primera Instancia celebrara una inspección ocular del lugar. Reprodujo en la petición de injunction los argu-mentos esgrimidos en su oposición a la petición de expropiación. El tribunal de instancia señaló una vista para el 18 de marzo de 2003 para discutir la moción pre-sentada por el licenciado Planas. Además, señaló otra vista para discutir la justa compensación.
Posteriormente, el 11 de marzo de 2003, el licenciado Planas presentó una petición en la cual solicitó que se ci-tara a la vista pautada para el 18 de marzo a varios fun-cionarios de la Autoridad, entre ellos, su Director Ejecutivo y los Ings. Ramón Rodríguez Fonseca y Eduardo Gotilla, empleados de la Autoridad. El tribunal accedió a lo solicitado.
La vista se celebró y comparecieron los funcionarios de la Autoridad, mas no su Director Ejecutivo. El licenciado Planas no utilizó los testigos citados. En la vista, el licen-ciado Planas impugnó el fin público de la expropiación y solicitó que se dejara sin efecto la resolución del tribunal que traspasaba la titularidad de la servidumbre al Estado Libre Asociado. El tribunal declaró “sin lugar” dicha solici-tud y quedó por resolver si se paralizaría la entrega material de la propiedad. Se le concedió un término al Estado para que se expresara sobre el particular.
El 1 de abril de 2003 el licenciado Planas y su hermano Xavier Planas Merced, quien compareció por primera vez, presentaron una moción de relevo de sentencia y remedio urgente en la cual, fundamentalmente, reiteraron sus planteamientos anteriores. El tribunal determinó que nada tenía que proveer con respecto a la moción de relevo *703de sentencia y remedio urgente. Añadió en su resolución que había una vista pautada para el 29 de abril de 2003 y que en ésta se consideraría la impugnación del fin público.
El 17 de abril de 2003 el licenciado Planas y su hermano solicitaron que se citara a seis funcionarios de la Autoridad a la vista pautada para el 29 de abril, incluso nuevamente al Director Ejecutivo. Se adujo que ello era necesario para resolver la controversia ante la consideración del foro primario. El Estado Libre Asociado presentó sendas mocio-nes en oposición a la impugnación del fin público y la cita-ción de testigos, y solicitó del tribunal que proveyera un “no ha lugar” a ambas mociones.
Posteriormente, el Estado presentó una nueva moción en la cual discutió más a fondo el asunto relativo al fin público. Indicó que la determinación de por dónde debe dis-currir la servidumbre sólo compete a la Autoridad por ser ésta el organismo público con conocimiento administrativo pericial necesario para hacer tal determinación. Se señaló en el escrito presentado que la decisión de la Autoridad de expropiar una servidumbre en la finca de la Sucesión Pla-nas respondió a que esa era la ruta de menor impacto eco-nómico y social, pues utilizar la ruta original conllevaba afectar un número mayor de residencias, incluso el des-alojo de personas.
La vista del 29 de abril se celebró, y en esa fecha el tribunal de instancia pautó una nueva vista para el 10 de junio para continuar con la discusión sobre el fin público.
El 2 de mayo el licenciado Planas presentó una moción en la cual solicitaba que el Estado le suministrara todo documento, estudio, análisis y evaluación, así como planos, propuestas, certificaciones y aprobaciones, tanto del pro-yecto original como de la ruta alterna, con el propósito de examinarlos y utilizarlos para contestar y replicar adecua-damente al escrito presentado por el Estado. Ese mismo día presentó, además, una moción urgente para una ins-pección ocular.
*704El 14 de mayo de 2003 el Estado replicó. En su escrito se opuso a la citación de la mayoría de los testigos que pre-tendía utilizar el licenciado Planas. El Estado adujo que sus testimonios eran impertinentes, pues no habían parti-cipado en la decisión sobre la ubicación del Proyecto. En relación con otras dos personas citadas por el licenciado Planas, se informó que éstas iban a ser utilizadas por el Estado como sus testigos, pues eran empleados de la Auto-ridad con conocimiento de los hechos que dieron base a la determinación de la ubicación de la servidumbre en controversia.
El Tribunal de Primera Instancia declaró “no ha lugar” a la solicitud de citación de testigos presentada por el li-cenciado Planas. El foro primario concluyó que en un pro-cedimiento de expropiación el demandado no podía iniciar un descubrimiento de prueba dirigido a obtener informa-ción para sostener su alegación de que la expropiación era caprichosa y arbitraria. El tribunal también denegó la pe-tición de descubrimiento de prueba presentada.
Inconforme, los recurridos solicitaron una recon-sideración. Sostuvieron que el Estado Libre Asociado había obrado en fraude al tribunal, con mala fe y que la expro-piación presentada no tenía un fin público real, pues pre-tendía beneficiar a un ex funcionario de la Autoridad. Ar-güyeron que tenían derecho a utilizar los mecanismos de descubrimiento de prueba que fueran necesarios para defender sus intereses.
Paralelamente, el 9 de junio de 2003 el licenciado Pla-nas Merced y su hermano Xavier Planas presentaron una demanda de injunction preliminar y permanente, daños y perjuicios, y fraude contra el Estado Libre Asociado, la Au-toridad, su Director Ejecutivo y varios otros funcionarios de la Autoridad. En la demanda se reprodujeron los argu-mentos de fraude y colusión esgrimidos en el procedi-miento de expropiación.
*705El 19 de junio de 2003, en el pleito de expropiación, el tribunal dictó una resolución en la cual declaró “no ha lu-gar” a la reconsideración presentada. El foro de instancia concluyó que la impugnación del fin público era improce-dente, pues surgía del expediente que se expropiaba para el desarrollo del proyecto Lazo del Este, cuyo propósito era mejorar el suministro de energía eléctrica en el noreste de Puerto Rico. Puesto que éste era un fin público válido, no le correspondía al tribunal cuestionarlo. De la misma forma, no era función del tribunal determinar por dónde debía discurrir ese tendido eléctrico. El tribunal expuso que la jurisprudencia de este Tribunal había permitido la impug-nación de los bienes a expropiarse cuando la selección ha-bía sido patentemente arbitraria, caprichosa o irrazonable, o cuando hubiera mediado fraude o mala fe, y ello sólo en aquellas circunstancias en que el Estado había delegado su facultad de expropiación en entidades privadas dedicadas a fines públicos. En este caso ello no había ocurrido, ya que quien expropiaba era el propio Estado para beneficio de la Autoridad, una corporación pública.
Indicó, además, que el descubrimiento de prueba estaba disponible para medir lo adecuado de la compensación, lo que no se dilucidaba en este momento. Concluyó que nin-guna de las personas a las que se pretendía citar podría aportar información significativa adicional para la resolu-ción de la controversia de fin público, ya que esa determi-nación fue tomada por el Estado, o por la agencia con dicha facultad, y debía ser respetada por el tribunal.
Inconformes, el 22 de julio de 2003 los recurridos acu-dieron ante el Tribunal de Apelaciones en solicitud de certiorari. Allí reiteraron los planteamientos esgrimidos ante el foro primario. La petición de certiorari fue acompa-ñada con una moción en auxilio de jurisdicción, en la que se solicitaba que se paralizara la vista pautada ante el foro primario en la cual se dilucidaría la impugnación del fin *706público así como sus alegaciones de fraude, mala fe y arbitrariedad. El Tribunal de Apelaciones, ese mismo día, expidió el auto solicitado.
El 26 de agosto —y notificada el 3 de septiembre de 2004— el Tribunal de Apelaciones dictó una sentencia que revocó la determinación del foro primario. El tribunal re-solvió que procedía el descubrimiento de prueba solicitado por los miembros de la sucesión para impugnar el fin público. En la sentencia, el foro apelativo concluyó que cuando se expropia para una corporación pública, el están-dar de deferencia debida por el tribunal en cuanto a la revisión de la determinación de fin público es menor o más atenuado que cuando quien expropia es el Estado o una de sus instrumentalidades.
El foro apelativo intermedio indicó en su sentencia lo siguiente:
¡E]l caso ante nos trata de una expropiación iniciada por el ELA a instancias de la AEE, corporación pública que goza esencialmente de elementos de una entidad privada. Es decir, no estamos ante una expropiación emprendida por una clásica instrumentalidad pública, que no posee personalidad jurídica propia y cuya identidad se funde con la propia identidad del Estado. ... Habida cuenta de que la AEE posee una estructura operacional y financiera característica de una corporación pri-vada y desvinculada a la del ELA, no podemos impregnar sus decisiones con la “inmunidad” que revisten las decisiones to-madas por una instrumentalidad enteramente pública, o sea, por el Estado. ... Es por ello que entendemos que, en el caso particular ante nuestra consideración, la existencia de un fin público debe ser objeto de especial consideración, y no debe ser despachada ligeramente con una simple alegación en la Peti-ción y un plano del proyecto. Apéndice de la Petición de certio-rari, págs. 25-26.
El foro apelativo intermedio determinó que los recurri-dos tenían derecho a impugnar “el propósito detrás de la expropiación de la finca”, para lo cual se debía celebrar una vista evidenciaría en la cual se presente la prueba que se *707estime apropiada y el foro de instancia pueda tomar una decisión informada sobre el particular. Por lo tanto, revocó la decisión del tribunal primario y devolvió el caso a dicho foro para la celebración de la vista correspondiente.
Inconforme, el Estado Libre Asociado acudió ante noso-tros en una petición de certiorari. En el recurso instado se señaló como error el siguiente:
Erró el Honorable Tribunal de Apelaciones al ordenar la cele-bración de una vista para determinar si la expropiación sirve un fin público, y al permitir descubrimiento de prueba al res-pecto, cuando: (i) la propia parte con interés ha admitido ex-presamente que no impugna el fin público de la expropiación, (ii) como cuestión de hecho no controvertido, la expropiación de la servidumbre se realizó para realizar un proyecto de alto interés público dirigido a fortalecer el suministro de energía en el sureste de Puerto Rico[,] y (iii) las alegaciones de la parte con interés, respecto a la selección de su finca (en vez de otra) no inciden sobre el fin público de la expropiación, por lo cual dichas alegaciones carecen de pertinencia jurídica en este con-texto y, por ello, no procede la celebración de vista alguna para dilucidar la veracidad de las mismas. Petición de certiorari, pág. 12.
El 4 de marzo de 2005 expedimos el recurso instado. Ambas partes comparecieron con sus respectivos escritos. El caso quedó sometido ante nuestra consideración el 3 de julio de 2005.
Así las cosas, el 10 de agosto de 2005, pendiente el caso ante nuestra consideración, el Hon. Carlos Cabán García, Juez Administrador de la Región Judicial de San Juan, presentó ante este Tribunal un escrito titulado “Compare-cencia especial”, en el que llamó la atención del Tribunal sobre un posible conflicto entre las disposiciones de la Ley de Expropiación Forzosa de 1903 (32 L.P.R.A. see. 2901 et seq.) y la Regla 20(e) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A.
En su comparecencia, el Hon. juez Cabán García in-formó que el 27 de enero de 2005, estando pendiente de consideración ante nosotros la petición de certiorari pre-*708sentada por el Estado, el Tribunal de Primera Instancia, a solicitud del Estado, emitió una resolución y orden que au-torizaba la entrega material de la servidumbre y ordenaba al Alguacil del Tribunal que diligenciara y ejecutara la orden. A esos efectos, el 31 de enero se emitió el correspon-diente mandamiento. Informó que el Estado, entonces, so-licitó de la Oficina del Alguacil, con posterioridad a que expidiésemos este recurso de certiorari, el diligenciamiento y la ejecución de la Resolución y Orden de 27 de enero de 2005.
El Hon. juez Cabán García indicó en su escrito que la Ley de Expropiación Forzosa de 1903 establece que ningún recurso de apelación en una causa de esta naturaleza ten-drá el efecto de evitar o demorar la adquisición o investi-dura del título de las propiedades por el Estado Libre Aso-ciado y su entrega material. 32 L.P.R.A. see. 2907. La ley dispone que en casos de apelación ante el Tribunal Supremo, la entidad que haya promovido la expropiación po-drá tomar posesión de la propiedad expropiada. 29 L.P.R.A. see. 2913.
Por otro lado, La Regla 20(e) del Reglamento del Tribunal Supremo, supra, dispone que la expedición del auto de certiorari suspenderá los procedimientos ante el Tribunal de Apelaciones y el Tribunal de Primera Instancia, “sálvo orden en contrario expedida por este tribunal motu proprio o a solicitud de parte”.
De acuerdo con lo anterior, y ante el posible conflicto entre las anteriores disposiciones relacionadas con la auto-ridad para continuar el trámite del caso ante el tribunal de instancia, el Hon. juez Cabán García compareció ante este Tribunal “a los fines de que el Tribunal Supremo disponga lo que proceda”.
El pasado 11 de agosto le concedimos a las partes un término simultáneo de diez días para que expresaran lo que a bien tuvieran respecto a la comparecencia especial del juez Cabán García. Ambas partes comparecieron y ex-*709presaron su disconformidad con el curso de acción tomado por el honorable Cabán García. El escrito presentado por los recurridos, a través del señor Planas, es altamente ofensivo en tono, lenguaje y contiene insinuaciones injusti-ficadas que cuestionan las motivaciones del magistrado de instancia. Dicho escrito merece nuestra censura y alto reproche.
Evaluado los escritos presentados, el expediente ante nuestra consideración, así como el expediente del Tribunal de Primera Instancia, pasamos a resolver.
HH
El recurrido en este caso ha impugnado la expropiación de una servidumbre real y perpetua a discurrir sobre su finca bajo el fundamento que esta expropiación no persigue un fin público. Lo cierto es, sin embargo, que su cuestiona-miento va dirigido más que nada a impugnar la selección del lugar por donde habrá de discurrir la servidumbre. Aduce que la alineación escogida para el tendido eléctrico no es la más idónea. Indicó que la alineación original se varió para beneficiar a un ex empleado de la Autoridad porque originalmente se consideró una ruta que llevaría el tendido eléctrico sobre la propiedad de esta persona. Plan-teada la controversia en estos términos, en rigor, ésta no presenta un problema de fin público.
A. Recientemente, en A.C.T v. 780.6141m2,165 D.P.R. 121 (2005), tuvimos ocasión de expresarnos sobre la natu-raleza y el alcance del poder de expropiación forzosa del Estado. Allí nos reiteramos en que esta prerrogativa es una facultad inherente al poder soberano del Estado y, como tal, superior a todos los derechos de propiedad. E.L.A. v. Registrador, 111 D.P.R. 117 (1981); E.L.A. v. Rosso, 95 D.P.R. 501 (1967).
Como toda facultad, ésta no es absoluta. Así, pues, el poder de expropiación del Estado se encuentra limitado por *710el Art. II, Sec. 9 de la Constitución del Estado Libre Aso-ciado de Puerto Rico, que dispone que “[n]o se tomará o perjudicará la propiedad privada para uso público a no ser mediante el pago de una justa compensación y de acuerdo con la forma provista por ley”. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 308. Conforme este claro mandato constitucional, hemos reconocido que el poder del Estado para expropiar propiedad privada está restringido por la exigencia del pago de una justa compensación, que el bien expropiado se destine para un fin o uso público y que se haga conforme el procedimiento establecido por ley. Culebra Enterprises Corp. v. E.L.A., 143 D.P.R. 935 (1997); Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991).
Reiteradamente hemos señalado que la Asamblea Le-gislativa goza de “amplio margen” para determinar qué uso se considerará público y así autorizar a un ente guberna-mental para adquirir bienes mediante expropiación forzosa. Estado v. Fajardo Sugar Co., 79 D.P.R. 321, 330 (1953) (Fajardo Sugar); E.L.A. v. Rexco Industries, Inc., 137 D.P.R. 683, 688 (1994). En Fajardo Sugar, ante, pág. 330, indicamos que la determinación de la Legislatura en tal sentido merece deferencia “hasta tanto se demuestre que envuelve una imposibilidad ...”. Véanse, también: Monongahela Navigat' n Co. v. United States, 148 U.S. 312, 327 (1893) (“The legislature may determine what private property is needed for public purposes [;] that is a question of political and legislative [matter]”); Kelo v. New London, 162 L.Ed. 2d 439, 453-454 (2005), 545 U.S. 469 (2005) (“For more that a century, our public use jurisprudence has wisely eschewed rigid formulas and intrusive scrutiny in favor of affording legislatures broad latitude in determining what public needs justify the use of takings power”). En virtud de tal deferencia, se presume que un uso es pú-blico si así ha sido declarado por la Asamblea Legislativa o el organismo delegado. Fajardo Sugar, ante, pág. 334.
*711Mediante la aprobación de la ley habilitadora de la en-tonces Autoridad de Fuentes Fluviales —hoy Autoridad de Energía Eléctrica— Ley Núxn. 83 de 2 de mayo de 1941, en su See. 23 (22 L.P.R.A. sec. 213), la Asamblea Legislativa dispuso que toda “propiedad con sus accesorios que la Au-toridad estime necesario y conveniente utilizar para llevar a cabo los propósitos expresados en las sees. 191 a 217 de este título, quedan por la presente declarados de utilidad pública”. Por lo tanto, aquella propiedad que sea necesaria —según lo estime la Autoridad— para mejorar, conservar o desarrollar el suministro de energía eléctrica en Puerto Rico, ya ha sido declarada de utilidad pública por la Asam-blea Legislativa.
Como vemos, tanto la Asamblea Legislativa como la Au-toridad hicieron ya una determinación de fin público que valida la expropiación efectuada en este caso. Ciertamente, una expropiación que tiene como propósito mejorar el su-ministro de energía eléctrica en el este del país persigue racionalmente un objetivo de utilidad pública. Hawaii Housing Authority v. Midkiff, 467 U.S. 229, 241 (1984) (“rationally related to a conceivable public purpose”). No cabe hablar en este caso, entonces, como lo ha hecho el recurrido, que la expropiación del derecho real de servi-dumbre en este caso carece de un fin público.
Como indicamos ya, el recurrido centra su discusión en un cuestionamiento sobre la selección del lugar por donde habrá de discurrir la servidumbre del tendido eléctrico. En el caso seminal de M. Mercado e Hijos v. Tribl. Superior, 85 D.P.R. 370, 376-377 (1962), ante un cuestionamiento de esta naturaleza, establecimos la norma a seguir y señala-mos:
En efecto, se ha sostenido que una vez se establezca que el uso para el cual se destina la propiedad expropiada constituye un fin público, no corresponde a los tribunales revisar las deter-minaciones sobre la naturaleza o extensión del derecho a ad-quirirse, la cantidad de terreno a expropiarse, la necesidad o lo *712adecuado del sitio en particular, porque ésta es una función que ejerce la legislatura bien directamente o delegándola en agencias o funcionarios públicos. ... Aceptado que el propósito es público ...no nos corresponde revisar el ejercicio de la dis-creción administrativa en la selección de los terrenos expropia-dos o su adaptabilidad para el uso público específico a que se destinan. (Enfasis suplido.)
Concluimos, entonces, que bajo este estándar de amplia deferencia a la determinación de la Asamblea Legislativa respecto el fin público qué persigue una expropiación, así como la deferencia debida a la determinación del orga-nismo gubernamental sobre la naturaleza o extensión de la propiedad a expropiarse y el lugar por donde deberá discu-rrir la servidumbre, no es función nuestra cuestionarla re-visando la corrección de esa determinación. Nada hay en el expediente que nos permita concluir que la. decisión de la Autoridad ha sido arbitraria y caprichosa, y que “envuelve una imposibilidad”. En atención a ello, hemos resuelto que no habremos de intervenir para cuestionar esa determinación. M. Mercado e Hijos v. Tribl., Superior, ante.
El hecho de que la servidumbre expropiada sea para beneficio de una corporación pública como la Autoridad, no incide sobre nuestra determinación y no varía el estándar de deferencia que hemos aplicado anteriormente. Clara-mente la Autoridad está cumpliendo con una misión de alto interés público al mejorar la infraestructura energé-tica del país mediante el desarrollo de este proyecto. No tiene razón el Tribunal de Apelaciones cuando indica que se debe variar el estándar de deferencia debida cuando se expropia para beneficio de una corporación pública.
El procedimiento de expropiación forzosa no es el vehí-culo apropiado para darle curso a las alegaciones de la parte recurrida. Una vez validamos la determinación de fin público de la expropiación de la servidumbre, ahí concluye el análisis.
Finalmente, ya que hemos resuelto que la expropiación *713de la servidumbre en cuestión adelanta un fin público, pro-cede entonces la entrega material de ésta a la Autoridad, por lo que resulta innecesario que nos expresemos sobre el planteamiento que trajo ante nuestra atención del Hon. juez Cabán García. El planteamiento se tornó académico con nuestra determinación.
Por los fundamentos antes expresados, los que aquí in-corporamos, se dicta sentencia para revocar al Tribunal de Apelaciones y se devuelve el caso al foro primario para que continúen los procedimientos acorde con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López disintió con un opinión escrita, a la que se unió el Juez Asociado Señor Rivera Pérez.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —